UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4690


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

HERMAN C. NEWMAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:95-cr-00066-NKM-14)


Submitted:   April 22, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Herman   Newman    appeals        the     eighteen-month       sentence

imposed upon revocation of his supervised release.                        We affirm.

                 Newman   pled   guilty      in   1997    to    possession      of   crack

cocaine, 21 U.S.C. § 844(a) (1998), and was sentenced to 180

months      in    prison. 1      When   he   was    sentenced,      the    offense     was

punishable by not more than twenty years in prison, making it a

Class C felony.           See 21 U.S.C. § 844(a); 18 U.S.C. § 3559(a)(3)

(1998).          Upon revocation of release, Newman was subject to a

term of imprisonment of not more than two years.                          See 18 U.S.C.

§ 3583(e)(3) (1998).             Following passage of the Fair Sentencing

Act (FSA), the offense became a Class A misdemeanor punishable

by not more than one year in prison.                     21 U.S.C. § 844(a) (2012);

18 U.S.C. § 3559(a)(6) (2012).                A defendant convicted of a Class

A misdemeanor whose supervised release is revoked is subject to

a revocation sentence of not more than one year in prison.                             18

U.S.C. § 3583(e) (2012).

                 Newman claims that he is entitled to benefit from the

FSA,       and   his   eighteen-month        revocation        sentence    is   illegal.

When reviewing a revocation sentence, we consider whether it is


       1
       The sentence was reduced in 2008 to 150 months and in 2011
to sixty months based on amendments to the U.S. Sentencing
Guidelines.    Newman was released from prison in 2011 and
subsequently violated terms of his release.



                                             2
within     the    statutory           limits      and       not   plainly    unreasonable.

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

            We hold that Newman was properly sentenced under the

law   in   effect        at    the     time      he    was     sentenced.         First,    the

imposition       of   a   new      sentence          upon     revocation    of    supervised

release     relates       back        to   the        first    offense     for    which    the

defendant was convicted, and the revocation sentence is limited

“to the duration of the term of supervised release originally

imposed.”        Johnson v. United States, 529 U.S. 694, 701, 712

(2000).      Second,          we   have    held       that    the   FSA    does    not    apply

retroactively to defendants originally sentenced prior to August

3, 2010.     United States v. Bullard, 645 F.3d 237, 248 (4th Cir.

2011). 2         Under        these    authorities,            Newman’s     eighteen-month

revocation sentence falls within the relevant statutory range.

            We therefore affirm.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                    AFFIRMED

      2
       Bullard is unaffected by Dorsey v. United States, 132 S.
Ct. 2321 (2012).    Dorsey applies to defendants who committed
their offenses prior to, but were sentenced after, the effective
date of the FSA. Id. at 2328-29. Newman committed his original
offense and was sentenced before that date.



                                                 3